Citation Nr: 1825253	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-36 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial staged rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to August 25, 2015.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The February 2012 rating decision, in relevant part, assigned a 30 percent rating for PTSD, effective September 3, 2010. The Veteran filed a May 2012 Notice of Disagreement, in which he asserted that his PTSD warranted an evaluation of 70 percent. 

During the pendency of the appeal, the Veteran was awarded an increased evaluation of 70 percent, effective August 25, 2015. The Veteran's representative then filed a VA Form 646 Statement of Accredited Representative, indicating that the Veteran was pleased with the 70 percent evaluation for his PTSD, but that a rating in excess of 30 percent was still warranted for the period prior to August 25, 2015. Thus, the Veteran's satisfaction with the 70 percent evaluation from August 25, 2015 obviates the necessity to consider a 100 percent evaluation for his PTSD for the period following. Accordingly, the period addressed on appeal is that from the September 3, 2010 effective date of service connection, until August 25, 2015, the date the Veteran was awarded an evaluation of 70 percent.


FINDING OF FACT

Prior to August 25, 2015 the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Occupational and social impairment due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory; impaired abstract thinking; disturbances of motivation and mood were not shown; nor was there manifested deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for service-connected PTSD prior to August 25, 2015 have not been met or approximated. 38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Increased rating for  PTSD prior to August 25, 2015.

The Veteran seeks a higher initial disability rating for his service-connected posttraumatic stress disorder (PTSD) for the period prior to August 25, 2015.

During the pendency of the appeal, the Veteran was awarded an increased evaluation of 70 percent, effective August 25, 2015. As discussed above, the Veteran's representative filed a VA Form 646 Statement of Accredited Representative, indicating that the Veteran was pleased with the 70 percent evaluation for his PTSD, but that his symptoms warranted a higher rating for the period prior to August 25, 2015. See November 2015 VA Form 646 Statement of Accredited Representative. Accordingly, as the Veteran has expressed his satisfaction with the 70 percent evaluation, the analysis below will not address a 100 percent evaluation for the period subsequent to August 25, 2015.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4. 

The rating for the Veteran's PTSD has been assigned under Diagnostic Code 9411. A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

The evidence for the period considered includes a May 2011 VA examination, VA Medical Center (VAMC) treatment records, and private treatment records. 

Following the Veteran's initial claim for entitlement to service connection for PTSD, he was afforded the May 2011 examination. At the time, the Veteran reported that he had worked in the civil construction industry for 17 years. The Veteran reported a perfect relationship with his wife and a good relationship with his two children. He also indicated that his wife's seizure disorder affected his social functioning. The Veteran denied any history of homicidal or suicidal ideation. He reported issues with nightmares and trouble sleeping. The examiner noted that the Veteran had concentration and mild short-term memory difficulties, frequent irritability, and decreased socialization. Further, the examiner opined that the Veteran's symptoms were manifested by an occasional decrease in work efficiency and/or intermittent periods of inability to perform occupational tasks.

The Veteran's VAMC treatment records for the period on appeal largely reflect that the Veteran suffered from short term memory problems, agitation and irritability, a decrease in work efficiency, and diminished social functioning. The Veteran consistently denied a lack of suicidal and homicidal ideation. 

The Veteran also submitted private treatment records in support of his claim. In a May 2010 evaluation, Dr. D.T. indicated that the Veteran had difficulties with multitasking, task completion, and short-term memory. He further indicated that the Veteran was easily frustrated, angered, and displayed symptoms of anxiety. Problems with sleeping and nightmares were noted. 

An October 2010 private treatment record from Dr. R.K. indicated that the Veteran had intense anxiety and short term memory problems that affected his job performance. The Veteran also reported being easily agitated and chronic depression. 

The Veteran also submitted an October 2010 correspondence from Dr. D.M., who opined that the Veteran's PTSD was manifested by recurrent disturbing dreams, increased startle response, emotional lability, and frequent panic attacks. Dr. D.M. further opined that the Veteran's PTSD warranted a 70 percent evaluation. 

The evidence of record for this time period does not show that the Veteran warrants an evaluation in excess of 30 percent until August 25, 2015, the date of a VA examination. Prior to that date, the Veteran is shown to have anxiety, chronic sleep impairment, mild memory loss and panic attacks. Additionally, as noted above, the May 2011examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; the criteria for a 30 percent rating. Further, with regards to the October 2010 correspondence from Dr. D.M., while he opines that a 70 percent evaluation is warranted, the manifestations of the Veteran's PTSD that were noted in the correspondence, such as recurrent disturbing dreams and frequent panic attacks, more closely approximate the criteria for a 30 percent evaluation under Diagnostic Code 9411. 

At no point during the period on appeal does the evidence show that the Veteran's PTSD manifested in panic attacks more than once a week, difficulty in understanding complex commands, impairment of long-term memory, or difficulty in establishing and maintaining effective work and social relationships; all manifestations that would warrant an evaluation of 50 percent. Additionally the Veteran is not shown to suffer from suicidal or homicidal ideation, or near-continuous panic or depression affecting the ability to function independently, appropriately and effectively to warrant an evaluation of 70 percent.  

The Veteran's August 2015 VA examination findings are the first indicator that the Veteran's symptoms had increased in severity. The examination demonstrates clinically significant distress or impairment in social, occupational, or other important areas of functioning. A clear decrease in functioning is first described in the examination report.

Accordingly, the Board concludes that the preponderance of the evidence is against the assigment of a disability rating greater than 30 percent for the Veteran's PTSD for the period prior to August 25, 2015.  All evidence has been considered and there is no doubt to be resolved. See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial disability rating in excess of 30 percent for PTSD prior to August 25, 2015 is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


